Citation Nr: 0213650	
Decision Date: 10/04/02    Archive Date: 10/10/02

DOCKET NO.  00-20 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the previously denied claim of service connection for 
a testicular disorder and, if so, entitlement to service 
connection for a right testicular disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel



INTRODUCTION

The appellant had active service from October 1952 to October 
1954.  He also had additional service in the Army Reserve, 
including inactive duty training in April 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2000 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, which declined to reopen the previously denied 
claim of entitlement to service connection for a testicular 
disorder.  

In his August 2000 substantive appeal, the appellant asked 
for a hearing before a traveling Member of the Board.  By a 
December 2000 letter, the RO informed him of a hearing 
scheduled for February 8, 2001.  On that date, the appellant 
submitted a statement canceling his hearing request.  


FINDINGS OF FACT

1.  A Board decision dated in June 1998 declined to reopen 
the previously denied claim of entitlement to service 
connection for a testicle condition.  

2.  Evidence submitted since the June 1998 Board decision is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The June 1998 Board decision denying the appellant's 
application to reopen a previously denied claim of 
entitlement to service connection for a testicle condition is 
final.  38 U.S.C.A. §§ 7103(a), 7104(a) (West Supp. 2002); 
38 C.F.R. § 20.1100 (2001).  

2.  Evidence submitted since the June 1998 Board decision is 
not new and material; thus, the requirements to reopen the 
claim have not been met.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, which redefined VA's duty to assist, 
enhanced its duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim, and 
eliminated the well-grounded-claim requirement.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 
2002).  See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 
3.326) (regulations implementing the VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2001), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.

The United States Court of Appeals for Veterans Claims 
(Court) in Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
interpreted VA's obligations under the VCAA, noting that a 
claimant was defined under the Act as "any individual 
applying for, or submitting a claim for, any benefit under 
the laws administered by the Secretary."  38 U.S.C.A. § 
5100.  The Court therefore concluded that a person attempting 
to reopen a previously and finally denied claim is a claimant 
under the VCAA.  Quartuccio, 16 Vet. App. at 187.  Thus, 38 
U.S.C.A. § 5103(a), as amended by the VCAA, applies to those 
claimants who seek to reopen a claim by submitting new and 
material evidence pursuant to 38 U.S.C.A. § 5108.  Id.  The 
provisions of 38 U.S.C.A. § 5103(a) state that upon receipt 
of a complete or substantially complete application, VA must 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to VA that is necessary to substantiate 
the claim.  As part of the notice, VA must notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be obtained by VA.  

The claim here involves a request to reopen a previously 
denied claim, and there is no issue as to whether it is 
substantially complete.  38 U.S.C.A. §5102 (West Supp. 2002); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(b)(2)); 38 C.F.R. 
§§ 3.150(a), 3.151(a) (2001).  The appellant originally filed 
the appropriate form seeking to establish entitlement to 
service connected compensation in April 1959.  Accordingly, 
when he later submitted statements seeking to reopen the 
previously denied service-connection claim, that informal 
claim did not require submission of another formal 
application.  See 38 C.F.R. § 3.155(a) (2001).  There is no 
issue as to providing the appropriate form or instructions 
for completing it.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).  The RO sent 
the appellant letters in August 1999, March 2000, and June 
2000 informing him of the requirements for reopening the 
previously denied claim.  A July 2000 statement of the case 
informed the appellant of the criteria for reopening the 
claim and the evidence considered in evaluating the claim.  
In a May 2001 letter, the RO informed the appellant of the 
evidence needed to reopen the claim, the information needed 
from him, where to send information he wanted to submit, and 
VA's assistance obligations.  It then issued May and December 
2000 supplemental statements of the case listing the evidence 
considered, the legal criteria for evaluating the claim, and 
the analysis of the facts as applied to those criteria, 
thereby informing the appellant of the information and 
evidence necessary to substantiate the claim.  There is no 
indication that additional notification of the types of 
evidence needed to substantiate the claims, or of VA's or the 
appellant's responsibilities with respect to the evidence, is 
required.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(1-3)).  
The appellant has provided private medical records concerning 
his appeal, via July 1998, August 1999, April 2000, March 
2000, May 2000, June 2000, February 2001, May 2001, and June 
2001 statements, but has not identified any other sources of 
treatment or information relevant to the claimed right 
testicular disorder.  The Board concludes that VA has 
undertaken reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought.  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO, and there would be no 
possible benefit to remanding this case to the RO.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Under these circumstances, adjudication of this 
appeal, without referral to the RO for initial consideration 
under VCAA, poses no harm or prejudice to the appellant.  
See, e.g.,  Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.  Additionally, the Board's consideration of 
the VCAA regulations in the first instance is not prejudicial 
to the appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

II.  Analysis

The Board declined to reopen the previously denied claim for 
service connection for a testicular condition in June 1998.  
Decisions on appeal to the Secretary are made by the Board 
and are final unless reconsideration is ordered by the 
Chairman.  38 U.S.C.A. §§ 7103(a) and 7104(a) (West Supp. 
2002); 38 C.F.R. § 20.1100 (2001).  When a claim is 
disallowed by the Board, the claim may not be reopened and 
allowed and a claim based upon the same factual basis may not 
be considered.  38 U.S.C.A. § 7104(b) (West 1991).  In order 
to reopen a claim which has been previously finally denied, 
the claimant must present new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).

"The Board does not have jurisdiction to consider [the 
previously adjudicated claim] unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  The Board is neither required nor 
permitted to analyze the merits of a previously disallowed 
claim if new and material evidence has not been submitted.  
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No other 
standard than that articulated in the regulation applies to 
the determination whether evidence is new and material.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In regulations adopted pursuant to the VCAA, the definition 
of new and material evidence has been changed from that in 
effect when the Hodge decision was made.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.156(a)).  However, the new regulatory 
definition is effective only for claims to reopen received on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  This claim to reopen having been received prior to 
August 29, 2001, the following regulation defines new and 
material evidence:  

New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2001) (emphasis in the original).  

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 
284 (1996).  Thus, evidence submitted since the June 1998 
Board decision is of concern for the purpose of reopening 
this claim.  For the purpose of determining whether evidence 
is new and material, its credibility is generally presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The regulation does not identify the qualities evidence must 
have to be "so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (2001).  At the least, it is reasonable to require 
evidence submitted since June 1998 to "contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings 
decision."  Hodge, 155 F.3d at 1363.  

The Board, in the June 1998 decision, reviewed the claims 
file, noting that the appellant had been discharged from the 
US Army in 1954 after two years of active service.  Upon his 
discharge, he was not diagnosed as having a testicular 
disorder.  Five years later, during a period of inactive duty 
training in the U.S. Army Reserves, he reported that he 
suffered an injury to his groin area.  He was subsequently 
hospitalized for pain in the right testicle, and was 
diagnosed with epididymitis.  Upon further examination, this 
diagnosis was changed to right acute nonvenereal orchitis.  
He was subsequently treated for an infection, and not an 
injury, and released.  

The appellant's request for service connection for a right 
testicular condition was denied in October 1959 and August 
1973 rating decisions, though he continued to submit private 
medical records and statements in support of his claim.  In a 
February 1977 decision, the Board noted that the orchitis had 
not been shown to have been caused by the twisting/lifting 
action claimed by the appellant.  The Board further 
determined that while a medical doctor had hypothesized that 
the orchitis could have been caused by trauma, such a 
determination had been debated, and discounted, while the 
appellant was in service.  The Board thus concluded that new 
and material evidence had not been presented.

In October 1994, the appellant sought to reopen the 
previously denied claim.  To support his claim, he submitted 
copies of medical records previously submitted before the VA.  
After the appellant submitted to various VA physical 
examinations, the RO concluded that he had not submitted new 
and material evidence sufficient to reopen his claim.  

The appellant appealed this determination to the Board.  In a 
June 1998 decision, the Board discussed the requirements to 
reopen the claim.  It indicated that the record showed that 
the appellant had epididymitis and orchitis and that the new 
evidence submitted into the record was not material because 
it did not establish a link between the current disorder and 
his military service and that either his active or reserve 
duty assignments caused or resulted in the disorder.  It 
noted that the VA examinations showed a history of orchitis 
and epididymitis as provided by the appellant, who does not 
have the requisite medical expertise to render a medical 
opinion.  See LeShore v. Brown, 8 Vet. App. 406, 408-10 
(1995).  As for statements made by the appellant, these were 
simply unsubstantiated assertions that do not tie his 
condition to military service.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  The Board concluded that new 
and material evidence had not been submitted to reopen the 
previously denied claim for service connection for a right 
testicle condition.  

The evidence received into the record after the June 1998 
Board decision includes private clinical records in July 1998 
noting right testicular pain since 1959 when lifting a heavy 
object, and the following statements by private neurologists:

? In May 1999, that the appellant had an atrophic right 
testicle.  

? In August 1999, that the appellant claimed right 
testicular symptomatology after heavy lifting in 1959.  
Examination revealed atrophic and tender right testis.  

? In March 2000, that the appellant had continuing 
urologic symptoms, with pain and tenderness of the 
right testis.  Examination revealed a diagnosis of a 
tender right atrophic testis.  

? In April 2000, that the appellant had a right atrophic 
testis.  

? In May 2000, that the appellant had a right soft, 
painful, and atrophic testicle, with a past history of 
right orchitis.  

? In February 2001, that the appellant had an atrophic 
right testis, tender but unchanged, since July 1998 
when the appellant first consulted him.  

? In August 2001, that the appellant had a small right 
testis.  The urologist wrote that a "possible cause 
was a force he had to do while in the Army" in 1959.  

These statements and clinical records are new, in the sense 
that they were not before the Board at the time of the June 
1998 decision.  They are not material, however, as they do 
not provide probative evidence as to the etiology of the 
right testicular disorder, and as they specifically do not 
constitute probative evidence of a link between the current 
disorder and an injury during active service.  To the extent 
that they rely on the veteran's history of injury as 
causative of the testicular condition, they are relying on 
previously medically-rejected lay assertions.  For example, 
the February 2001 private urologist statement is not material 
because it states only that the appellant's atrophic right 
testis was unchanged since July 1998 when the appellant first 
consulted him and does not relate the claimed disability to 
an in-service injury.  

The private urologists' statements each indicated that the 
appellant had an atrophic, tender, and painful right testis.  
The Board noted that the appellant had such a current 
disorder in June 1998, and thus these more recent medical 
statements attesting to a current disorder are at best 
cumulative of evidence previously before the Board.  Because 
these aspects of the statements are cumulative, they are not 
material evidence.  

The Board denied the claim in June 1998 because the new 
evidence at that time did not include probative evidence 
linking the current findings to the claimed in-service events 
in April 1959.  The new evidence that purports to provide 
information as to any etiology for the right testicular 
disorder is limited to a few of the private clinical and 
urologist reports.  Some of this evidence - the private 
clinical records in July 1998, and the private urologist's 
reports in August 1999 and May 2000 - discuss the 
symptomatology in relation to heavy lifting in 1959 based on 
the appellant's allegations.  As the Board discussed in the 
June 1998 decision, evidence that is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not comprise probative 
evidence and cannot be presumed true.  This is so because a 
medical professional is not competent to opine as to matters 
outside the scope of his or her expertise, and a bare 
transcription of a lay history is not transformed into 
probative merely because the transcriber happens to be a 
medical professional.  LeShore, 8 Vet. App. at 408-10.  The 
private clinical records in July 1998, and the private 
urologist's reports in August 1999 and May 2000, are simply 
recitations by physicians as to history provided by the 
appellant, which cannot serve as material evidence to reopen 
a previously denied claim.  

The August 2001 private urologist's statement discussed the 
"possible cause" of a small right testes as "a force he 
had to do while in the Army" in 1959.  It is entirely 
unclear what this statement is referring to.  The urologist 
used the word "force" as a noun, as if it were some 
activity the appellant engaged in.  The appellant had 
previously indicated that his claimed disability arose from a 
lifting injury in April 1959, and VA has previously adjudged 
that the orchitis and epididymitis was a disease and not an 
injury that is not related to that in-service event.  If this 
is what the urologist meant when he used the word "force," 
then the August 2001 statement offers evidence as to the 
nature of the disability (disease versus injury) on which VA 
has already made a decision.  

The new evidence is not so significant to the issue in this 
case that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (2001).  As the 
additional evidence submitted since the June 1998 Board 
decision is not both new and material, the application to 
reopen must be denied.  



ORDER

The application to reopen a claim of entitlement to service 
connection for a right testicular disorder is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

